Case 2:19-cv-04716-AB-KS Document 63 Filed 05/06/20 Page 1 of 9 Page ID #:612

                    UNITED STATES COURT OF APPEALS
                                                                       FILED
                           FOR THE NINTH CIRCUIT
                                                                      MAY 06 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS




 MICHAEL GRECCO PRODUCTIONS,                     No. 20-55441
 INC., DBA Michael Grecco
 Photography, Inc.,
                                                 D.C. No. 2:19-cv-04716-AB-KS
               Plaintiff - Appellant,            U.S. District Court for Central
                                                 California, Los Angeles
   v.
                                                 ORDER
 BDG MEDIA, INC. and DOES, 1
 through 10 inclusive,

               Defendants - Appellees.


        A review of this court's docket reflects that the filing and docketing fees for

this appeal remain due. Within 21 days after the date of this order, appellant shall

pay to the district court the $505.00 filing and docketing fees for this appeal and

file in this court proof of such payment or file in this court a motion to proceed in

forma pauperis.

        The filing of a motion to proceed in forma pauperis will automatically stay

the briefing schedule under Ninth Circuit Rule 27-11.
Case 2:19-cv-04716-AB-KS Document 63 Filed 05/06/20 Page 2 of 9 Page ID #:613

       The Clerk shall serve a Form 4 financial affidavit on appellant.

       If appellant fails to comply with this order, this appeal may be dismissed by

the Clerk for failure to prosecute. See 9th Cir. R. 42-1.



                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Tina S. Price
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
Case 2:19-cv-04716-AB-KS Document 63 Filed 05/06/20 Page 3 of 9 Page ID #:614




                     81,7('67$7(6&28572)$33($/6
                          )257+(1,17+&,5&8,7
 )RUP0RWLRQDQG$IILGDYLWIRU3HUPLVVLRQWR3URFHHGLQ)RUPD3DXSHULV
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form04instructions.pdf

 WK&LU&DVH1XPEHU V

 &DVH1DPH
$IILGDYLW LQ VXSSRUW RI PRWLRQ , VZHDU XQGHU SHQDOW\ RI SHUMXU\ WKDW , DP
ILQDQFLDOO\ XQDEOH WR SD\ WKH GRFNHW DQG ILOLQJ IHHV IRU P\ DSSHDO , EHOLHYH P\
DSSHDOKDVPHULW,VZHDUXQGHUSHQDOW\RISHUMXU\XQGHU8QLWHG6WDWHVODZVWKDW
P\DQVZHUVRQWKLVIRUPDUHWUXHDQGFRUUHFW86&86&

 6LJQDWXUH                                                            'DWH

 7KHFRXUWPD\JUDQWDPRWLRQWRSURFHHGLQIRUPDSDXSHULVLI\RXVKRZWKDW\RX
 FDQQRWSD\WKHILOLQJIHHVDQG\RXKDYHDQRQIULYRORXVOHJDOLVVXHRQDSSHDO
 3OHDVHVWDWH\RXULVVXHVRQDSSHDO attach additional pages if necessary




                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

)RUP                                               1                                        Rev. 12/01/2018
        Case 2:19-cv-04716-AB-KS Document 63 Filed 05/06/20 Page 4 of 9 Page ID #:615

For both you and your spouse, estimate the average amount of money received from each of the following
sources during the past 12 months. Adjust any amount that was received weekly, biweekly, quarterly,
semiannually, or annually to show the monthly rate. Use gross amounts, that is, amounts before any deductions
for taxes or otherwise.



                                           $YHUDJHPRQWKO\DPRXQWGXULQJ
                                                                                              $PRXQWH[SHFWHGQH[WPRQWK
                                                 WKHSDVWPRQWKV

           ,QFRPH6RXUFH                           <RX                   6SRXVH                   <RX             6SRXVH

(PSOR\PHQW                                                                                              


6HOI(PSOR\PHQW                                                                                         

,QFRPHIURPUHDOSURSHUW\
                                                                                                        
 VXFKDVUHQWDOLQFRPH

,QWHUHVWDQG'LYLGHQGV                                                                                  


*LIWV                                                                                                   


$OLPRQ\                                                                                                 


&KLOG6XSSRUW                                                                                           

5HWLUHPHQW VXFKDVVRFLDOVHFXULW\
                                                                                                        
SHQVLRQVDQQXLWLHVLQVXUDQFH

'LVDELOLW\ VXFKDVVRFLDOVHFXULW\
                                                                                                        
LQVXUDQFHSD\PHQWV

8QHPSOR\PHQW3D\PHQWV                                                                                   


3XEOLF$VVLVWDQFH VXFKDVZHOIDUH                                                                      


2WKHU VSHFLI\                                                                                          


727$/0217+/<,1&20(                                                                                   




                              Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

)RUP                                                         2                                               Rev. 12/01/2018
      Case 2:19-cv-04716-AB-KS Document 63 Filed 05/06/20 Page 5 of 9 Page ID #:616

List your employment history for the past two years, most recent employer first.
   (Gross monthly pay is before taxes or other deductions.)

                                                                                   'DWHVRI              *URVV0RQWKO\
          (PSOR\HU                               $GGUHVV
                                                                                  (PSOR\PHQW                    3D\

                                                                             )URP
                                                                                                       
                                                                             7R

                                                                             )URP
                                                                                                       
                                                                             7R

                                                                             )URP
                                                                                                       
                                                                             7R

                                                                             )URP
                                                                                                       
                                                                             7R



List your spouse's employment history for the past two years, most recent employer first.
   (Gross monthly pay is before taxes or other deductions.)


                                                                                   'DWHVRI              *URVV0RQWKO\
          (PSOR\HU                               $GGUHVV
                                                                                  (PSOR\PHQW                    3D\

                                                                             )URP
                                                                                                       
                                                                             7R

                                                                             )URP
                                                                                                       
                                                                             7R

                                                                             )URP
                                                                                                       
                                                                             7R

                                                                             )URP
                                                                                                       
                                                                             7R




                           Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

)RUP                                                      3                                                Rev. 12/01/2018
      Case 2:19-cv-04716-AB-KS Document 63 Filed 05/06/20 Page 6 of 9 Page ID #:617

How much cash do you and your spouse have?

Below, state any money you or your spouse have in bank accounts or in any other financial institution.
                                                                                                            $PRXQW<RXU6SRXVH
    )LQDQFLDO,QVWLWXWLRQ               7\SHRI$FFRXQW                   $PRXQW<RX+DYH
                                                                                                                   +DV

                                                                                                       


                                                                                                       


                                                                                                       


                                                                                                       


If you are a prisoner seeking to appeal a judgment in a civil action or proceeding, you must attach a
statement certified by the appropriate institutional officer showing all receipts, expenditures, and balances
during the last six months in your institutional accounts. If you have multiple accounts, perhaps because
you have been in multiple institutions, attach one certified statement of each account.


List the assets, and their values, which you own or your spouse owns. Do not list clothing and ordinary
household furnishing.

           +RPH                               9DOXH                       2WKHU5HDO(VWDWH                       9DOXH



                                                                                                       




   0RWRU9HKLFOH0DNH <HDU                    0RGHO                     5HJLVWUDWLRQ                       9DOXH


                                                                                                        


   0RWRU9HKLFOH0DNH <HDU                    0RGHO                     5HJLVWUDWLRQ                       9DOXH


                                                                                                        




                            Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

)RUP                                                       4                                                   Rev. 12/01/2018
      Case 2:19-cv-04716-AB-KS Document 63 Filed 05/06/20 Page 7 of 9 Page ID #:618

                                    2WKHU$VVHWV                                                            9DOXH



                                                                                                  



                                                                                                  



                                                                                                  



State every person, business, or organization owing you or your spouse money, and the amount owed.

       3HUVRQRZLQJ\RXRU\RXUVSRXVH                     $PRXQWRZHGWR\RX                    $PRXQWRZHGWR\RXUVSRXVH



                                                                                            



                                                                                            



                                                                                            



State the persons who rely on you or your spouse for support. If a dependent is a minor, list only the initials
and not the full name.

                   1DPH                                          5HODWLRQVKLS                                $JH




                           Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

)RUP                                                      5                                                Rev. 12/01/2018
       Case 2:19-cv-04716-AB-KS Document 63 Filed 05/06/20 Page 8 of 9 Page ID #:619

Estimate the average monthly expenses of you and your family. Show separately the amounts paid by your
spouse. Adjust any payments that are made weekly, biweekly, quarterly, semiannually, or annually to show the
monthly rate.

                                                                                                   <RX        6SRXVH

5HQWRUKRPHPRUWJDJHSD\PHQW LQFOXGHORWUHQWHGIRUPRELOHKRPH                                        

$UHUHDOHVWDWHWD[HVLQFOXGHG"             <HV         1R

,VSURSHUW\LQVXUDQFHLQFOXGHG"             <HV         1R

8WLOLWLHV HOHFWULFLW\KHDWLQJIXHOZDWHUVHZHUDQGWHOHSKRQH                                        

+RPHPDLQWHQDQFH UHSDLUVDQGXSNHHS                                                                     

)RRG                                                                                                     

&ORWKLQJ                                                                                                 

/DXQGU\DQGGU\FOHDQLQJ                                                                                 

0HGLFDODQGGHQWDOH[SHQVHV                                                                              

7UDQVSRUWDWLRQ QRWLQFOXGLQJPRWRUYHKLFOHSD\PHQWV                                                     

5HFUHDWLRQHQWHUWDLQPHQWQHZVSDSHUVPDJD]LQHVHWF                                                   

,QVXUDQFH QRWGHGXFWHGIURPZDJHVRULQFOXGHGLQPRUWJDJHSD\PHQWV

   +RPHRZQHU VRUUHQWHU V                                                                             

   /LIH                                                                                                

   +HDOWK                                                                                              

   0RWRU9HKLFOH                                                                                       

   2WKHU                                                                                               

7D[HV QRWGHGXFWHGIURPZDJHVRULQFOXGHGLQPRUWJDJHSD\PHQWV 

   6SHFLI\                                                                                               




                              Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

)RUP                                                         6                                          Rev. 12/01/2018
       Case 2:19-cv-04716-AB-KS Document 63 Filed 05/06/20 Page 9 of 9 Page ID #:620

                                                                                                  <RX        6SRXVH

,QVWDOOPHQWSD\PHQWV

   0RWRU9HKLFOH                                                                                      

   &UHGLW&DUG QDPH                                                                                  

   'HSDUWPHQW6WRUH QDPH                                                                             

$OLPRQ\PDLQWHQDQFHDQGVXSSRUWSDLGWRRWKHUV                                                        

5HJXODUH[SHQVHVIRUWKHRSHUDWLRQRIEXVLQHVVSURIHVVLRQRUIDUP
                                                                                                        
DWWDFKGHWDLOHGVWDWHPHQW

2WKHU VSHFLI\                                                                                          

                                              727$/0217+/<(;3(16(6                                    

Do you expect any major changes to your monthly income or expenses or in your assets or liabilities during
the next 12 months?    <HV      1R
   ,I<HVGHVFULEHRQDQDWWDFKHGVKHHW

Have you spent—or will you be spending—any money for expenses or attorney fees in connection with this
lawsuit?    <HV     1R

   ,I<HVKRZPXFK"

Provide any other information that will help explain why you cannot pay the docket fees for your appeal.




State the city and state of your legal residence.

&LW\                                                                  6WDWH



<RXUGD\WLPHSKRQHQXPEHU H[


<RXUDJH                         <RXU\HDUVRIVFKRROLQJ




                             Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

)RUP                                                        7                                          Rev. 12/01/2018
